DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended claim 14 and 15, and added new claims 25-29 on 06/23/2022.
The following rejection is presented as a Non-Final Rejection to modify the 112(a) rejections previously presented and include 112(b) rejections.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
The Examiner argues that "it is unclear if applying a separating load to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface is indeed performed before directing an electromagnetic energy from a light source through the constrained surface." (OA, p. 4).
Applicant disagrees with the Examiner's supposition that unclarity regarding timing is implied by the ordering of the claim elements and that silence regarding timing renders a claim
inconsistent with the supporting written description. Reciting timing for each claim element in a
claim is not necessary to comply with the written description requirement. Stated differently, it is
not required to impose a specific order on the performance of method steps for the claim to comply
with the written description requirement. MPEP § 2111.02(11) states:
Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70
(Fed. Cir. 2003) (Although the specification discussed only a single embodiment,
the court held that it was improper to read a specific order of steps into method
claims where, as a matter of logic or grammar, the language of the method claims
did not impose a specific order on the performance of the method steps, and the
specification did not directly or implicitly require a particular order).
Similarly, because Applicant's claim language does not impose a specific order on the
sequence of "directing an electromagnetic energy," it is unnecessary to read a specific order of
"directing an electromagnetic energy" into the method claim from the specification or figures in
order to satisfy the written description requirement, nor is Applicant required to amend the claims
to do so.

Alternatively, Applicant directs attention to the wording "post-cure" in the "vibrating"
claim limitation of claim 11 and at least paragraph [0049] of the written description.

Examiner respectfully disagrees. The sequence of steps of populating a gap thickness with resin, curing, and separating the post-cure surface from the constrained surface is an essential matter. Claim 1 as written does not Claim 1 recites “applying a separating load including a downward displacement force along a first directional axis to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface; directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap.”
First, it is unclear how a downward displacement can separate a build platform from a constrained surface with a gap thickness comprising resin between the build platform and constrained surface. Applicant discloses a vacuum environment is formed between a build surface and constrained surface and the separating force is obtained by applying a downward force in the vacuum environment [0036]. However, given that the claimed recites “applying a separating load including a downward displacement force along a first directional axis to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface; directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap,” it is unclear how a separating load is applied with a downward displacement force and if the vacuum environment exists in the reservoir before curing. 
Second, Applicant erroneously argues timing for each claim element is not necessarily required to comply with the written description requirement. Applicant argues the claim language does not impose a specific order on the sequence of "directing an electromagnetic energy," it is unnecessary to read a specific order of "directing an electromagnetic energy" into the method claim from the specification or figures in order to satisfy the written description requirement. However, claim 1 recites “applying a separating load… to a build platform to partially separate the build surface from the constrained surface…”  The claim as written requires separating the build surface from the constrained surface, not separating the post-cure surface from the constrained surface. Therefore, the claim as written requires curing to be performed after the step of applying a separating load. However, there is no written support for separating an already established build surface (i.e., pre-cure build surface as defined by Applicant [0029]) from being separated from a constrained surface. 
Third, Applicant argues the office action presents the 112(a) rejection due to unclarity regarding timing implied by the ordering of the claim elements and that silence regarding timing rendering a claim inconsistent with the supporting written description. 
While Examiner acknowledges the unclarity in the timing of the steps, Examiner notes the 112(a) rejection is made because the specification (both the written description and figures) fails to support the claim as a whole. The specification discloses solidifying a build layer before applying a separating force [0035]-[0036] but does not provide any alternative embodiments where a separating force is applied before curing. 

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11, 12, 15, 21, 25-27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 11 recites “applying a separating load to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface; directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap.” It is unclear if applying a separating load to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface is indeed performed before directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap, as the Specification discusses applying a separating load after resin is cured by applying an electromagnetic energy from a light source. The order of performing the claimed steps in the order of first applying a separating load and then directing electromagnetic energy does not appear to be supported in the Specification. For examination purposes, Examiner will interpret claim 11 to recite: 
A method of fabricating a build part using a vibration-assisted stereolithography system, comprising: 
separating a build surface of the build part a distance from a constrained surface to form a gap having a gap thickness; populating the gap thickness with a resin; 
applying a separating load to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface; 
directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap; and 
vibrating the constrained surface to separate a post-cure build surface from the constrained surface. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 12, 15, 21, 25-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and 29 recite “populating the gap thickness with a resin; applying a separating load including a downward displacement force along a first directional axis to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface; directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap; and vibrating the constrained surface upwardly and downwardly along the first direction axis to separate a post-cure build surface from the constrained surface.” 
It is unclear how the build platform is separated from the constrained surface in the step of applying a separating load, given that the gap between the build platform and constrained surface is filled with a resin. It is unclear if the build surface referred in the step of separating is referring to “the build surface” or “a post-cure build surface.” 

While Applicant argues claims should not be interpreted as being performed in the order steps are recited, Examiner notes claims cannot be presented with steps intentionally recited in an incorrect or illogical order. Claims 11, 12, 15, 21, 25-27, and 29 require applying a separating load to a build platform to partially separate the build surface from the constrained surface, but the partial separation of the build platform from the constrained surface can only occur if the two surfaces are touching or connected. The sequence of the steps as recited are indefinite for being recited in a manner that is not possible and misrepresenting the claimed process.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 11, 12, 15, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lawton (EP0467100).
Regarding claim 11, Lawton teaches method of fabricating a build part using a vibration-assisted stereolithography system, comprising (Claim 1 and 21 and Figures 1 and 2): 
separating a build surface of the build part a distance from a constrained surface to form a gap having a gap thickness (Col 6, Ln 1-10); 
populating the gap thickness with a resin (Col 6, Ln 28-55); 
directing electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap (Col 6, Ln 32-45)
vibrating the constrained surface upwardly and downwardly along the first direction axis to separate a post-cure build surface from the constrained surface (Col 8, Ln 7-16; Col 10, Ln 24-55; and Claims 27 and 28); and
applying a load including a downward displacement force along a first directional axis to a build platform (Col 8, Ln 7-28). 

Lawton teaches gradually breaking the bonds segment by segment between a transparent barrier and cured layer to improve flatness, accuracy and integrity (Col 3, Ln 50- Col 4, Ln 12).

Lawton does not teach applying a separating load including a downward displacement force along a first directional axis to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface. 

However, a mere rearrangement in the sequence of performing steps taught in the prior art, absent any new or unexpected results, is within the ambit of a person of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to rearrange the steps of applying a downward displacement of the build platform of Lawton prior to vibrating the constrained surface, as doing so would not yield any new or unexpected results. 

Regarding claim 12, Lawton teaches the process as applied to claim 11, further comprising reducing the gap between the transparent barrier and stage to a desired layer thickness following populating the gap thickness with resin (Lawton, Col 8, Ln 7-28).

Regarding claim 15, Lawton teaches the process as applied to claim 11, wherein the light source and the constrained surface are oriented to perform a top-down stereolithography process (Lawton, Figure 3). 

Regarding claim 25, Lawton teaches the process as applied to claim 11, wherein applying the separating load to the build platform is after the directing the electromagnetic energy from the light source through the constrained source (Lawton, Col 6, Ln 32-45 and Col 8, Ln 7-28). 

Regarding claim 29, Lawton teaches a method of fabricating a build part using a vibration-assisted stereolithography system, the system comprising (i) a build pltform to support a build part during building and (ii) an inherent first linkage system connecting a first vibratory source a first side of a constrained surface (Claim 1 and 21 and Figures 1 and 2) comprising: 
moving the build platform supporting the build part to separate a build surface of the build part a distance from the constrained surface to form a gap between the build surface having a gap thickness, wherein the moving is a first direction parallel a first axis (Col 6, Ln 1-10); 
populating the gap thickness with a resin (Col 6, Ln 28-55); 
directing electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap (Col 6, Ln 32-45)
activating the first vibratory source to transmit a vibration through the first linkage system, the vibration oscillating the constrained surface along the first direction to separate a post-cure build surface from the constrained surface (Col 8, Ln 7-16; Col 10, Ln 24-55; and Claims 27 and 28).  


Claim 14 and  22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lawton (EP0467100) in further view of Litwhiler (“A Custom Vibration Test Fixture Using a Subwoofer.”  Proceedings of the 2011 IAJC-ASEE International Conference) and Pan (Yayue Pan, Haiyang He, Jie Xu, Alan Feinerman, (2017) "Study of separation force in constrained surface projection stereolithography", Rapid Prototyping Journal, Vol. 23 Issue: 2, pp.353-361). 
Regarding claim 14, Lawton teaches method of fabricating a build part using a vibration-assisted stereolithography system, comprising (Claim 1 and 21 and Figures 1 and 2): 
separating a build surface of the build part a distance from a constrained surface to form a gap having a gap thickness (Col 6, Ln 1-10); 
populating the gap thickness with a resin (Col 6, Ln 28-55); 
directing electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap (Col 6, Ln 32-45)
vibrating the constrained surface upwardly and downwardly along the first direction axis to separate a post-cure build surface from the constrained surface (Col 8, Ln 7-16; Col 10, Ln 24-55; and Claims 27 and 28); and
applying a load including a downward displacement force along a first directional axis to a build platform (Col 8, Ln 7-28). 

Lawton teaches gradually breaking the bonds segment by segment between a transparent barrier and cured layer to improve flatness, accuracy and integrity (Col 3, Ln 50- Col 4, Ln 12).

Lawton does not explicitly teach vibrating the constrained surface to separate a post-cure build surface from the constrained surface and applying a separating load while vibrating the constrained surface, wherein the vibrating is applied by an audio speaker receiving a vibratory input signal and connected to the constrained surface, wherein the vibratory input signal includes a sine wave. 

However, a mere rearrangement in the sequence of performing steps taught in the prior art, absent any new or unexpected results, is within the ambit of a person of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to rearrange the steps of applying a downward displacement of the build platform of Lawton prior to vibrating the constrained surface, as doing so would not yield any new or unexpected results. 

Litwhiler teaches many engineering applications use a source of controlled vibrational excitation, and a very useful vibration test fixture can be created by modifying a subwoofer to include a table area to which a reference accelerometer and the component under test can be mounted (Abstract and Figure 1). Litwhiler teaches the vibration is set to produce a sine wave output (Page 5).  

Lawton and Litwhiler both discuss applying vibrational forces. One of ordinary skill in the art would have recognized that utilizing a subwoofer speaker as a source of controlled vibration is a common technique used in many engineering applications, as explained by Litwhiler. It would have been obvious to one of ordinary skill in the art to utilizing substitute the undisclosed vibrational source of Lawton with an audio speaker as taught by Litwhiler, a functionally equivalent vibrational source. 

Regarding claim 22, Lawton in view of Litwhiler teaches the process as applied to claim 14, further comprising reducing the gap between the transparent barrier and stage to a desired layer thickness following populating the gap thickness with resin (Lawton, Col 8, Ln 7-28).

Regarding claim 23, Lawton in view of Litwhiler teaches the process as applied to claim 14, wherein the light source and the constrained surface are oriented to perform a top-down stereolithography process (Lawton, Figure 1)

Regarding claim 24, Lawton in view of Litwhiler teaches the process as applied to claim 14, wherein vibrating the constrained surface to separate a post-cure build surface from the constrained surface includes using an audio speaker (Litwhiler, Abstract and Page 5).  

Claim 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lawton (EP0467100), as applied to claim 11, in further view of Litwhiler (“A Custom Vibration Test Fixture Using a Subwoofer.”  Proceedings of the 2011 IAJC-ASEE International Conference). 
Regarding claim 21, Lawton teaches the process as applied to claim 11.
Lawton does not teach vibrating the constrained surface to separate a post-cure build surface from the constrained surface includes using an audio speaker to separate the post-cure build surface from the constrained surface. 
Litwhiler teaches many engineering applications use a source of controlled vibrational excitation, and a very useful vibration test fixture can be created by modifying a subwoofer to include a table area to which a reference accelerometer and the component under test can be mounted (Abstract and Figure 1). Litwhiler teaches the vibration is set to produce a sine wave output (Page 5).  
Lawton and Litwhiler both discuss applying vibrational forces. One of ordinary skill in the art would have recognized that utilizing a subwoofer speaker as a source of controlled vibration is a common technique used in many engineering applications, as explained by Litwhiler. It would have been obvious to one of ordinary skill in the art to utilizing substitute the undisclosed vibrational source of Lawton with an audio speaker as taught by Litwhiler, a functionally equivalent vibrational source. 

Regarding claim 26, Lawton teaches the process as applied to claim 21, wherein the vibration is sinusoidal (Litwhiler, Page 5).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lawton (EP0467100), as applied to claim 11, in further view of Litwhiler (“A Custom Vibration Test Fixture Using a Subwoofer.”  Proceedings of the 2011 IAJC-ASEE International Conference) and Pan (Yayue Pan, Haiyang He, Jie Xu, Alan Feinerman, (2017) "Study of separation force in constrained surface projection stereolithography", Rapid Prototyping Journal, Vol. 23 Issue: 2, pp.353-361). 
Regarding claim 27, Lawton teaches the process as applied to claim 11.
Lawton does not teach the vibration is a 60 Hz sine wave.  
Litwhiler teaches many engineering applications use a source of controlled vibrational excitation, and a very useful vibration test fixture can be created by modifying a subwoofer to include a table area to which a reference accelerometer and the component under test can be mounted (Abstract and Figure 1). Litwhiler teaches the vibration is set to produce a sine wave output (Page 5).  
Lawton and Litwhiler both discuss applying vibrational forces. One of ordinary skill in the art would have recognized that utilizing a subwoofer speaker as a source of controlled vibration is a common technique used in many engineering applications, as explained by Litwhiler. It would have been obvious to one of ordinary skill in the art to utilizing substitute the undisclosed vibrational source of Lawton with an audio speaker as taught by Litwhiler, a functionally equivalent vibrational source. 
Pan discloses influences on separation forces of constrained surfaces in stereolithography (Figure 1 and Page 3, 1.1 Separation challenge in constrained surface SL), including resin layer thickness, cured layer geometry, and separation speed (Pages 4-8). Pan discloses separation force effects defects and failures, including holes in printed parts, and failed parts and broken constrained surfaces (Figure 2 and Page 2). 
One of ordinary skill in the art would have recognized the importance of utilizing an appropriate separation force to prevent failures and defects. Therefore, one of ordinary skill in the art would have recognized that the separation force of Lawton in view of Litwhiler is a result effective variable as taught by Pan. It would have been obvious to one of ordinary skill in the art to optimize the separation force of Lawton in view of Litwhiler and, in doing so, would have arrived at a sine wave of 60 Hz. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lawton (EP0467100) in view of Litwhiler (“A Custom Vibration Test Fixture Using a Subwoofer”  Proceedings of the 2011 IAJC-ASEE International Conference, as applied to claim 14, in further view of Pan (Yayue Pan, Haiyang He, Jie Xu, Alan Feinerman, (2017) "Study of separation force in constrained surface projection stereolithography", Rapid Prototyping Journal, Vol. 23 Issue: 2, pp.353-361).
Regarding claim 28, Lawton in view of Litwhiler teaches the process as applied to claim 14.
Lawton does not teach the vibration is a 60 Hz sine wave.  
Pan discloses influences on separation forces of constrained surfaces in stereolithography (Figure 1 and Page 3, 1.1 Separation challenge in constrained surface SL), including resin layer thickness, cured layer geometry, and separation speed (Pages 4-8). Pan discloses separation force effects defects and failures, including holes in printed parts, and failed parts and broken constrained surfaces (Figure 2 and Page 2). 
One of ordinary skill in the art would have recognized the importance of utilizing an appropriate separation force to prevent failures and defects. Therefore, one of ordinary skill in the art would have recognized that the separation force of Lawton in view of Litwhiler is a result effective variable as taught by Pan. It would have been obvious to one of ordinary skill in the art to optimize the separation force of Lawton in view of Litwhiler and, in doing so, would have arrived at a sine wave of 60 Hz. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/HANA C PAGE/Examiner, Art Unit 1745